Citation Nr: 1020778	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  06-23 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the Appellant may be considered a Veteran in an 
effort to establish his entitlement to service connection for 
residuals of a right ankle injury in September 2004 and a 
secondary low back injury in April 2005.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

According to a DD Form 214 of record, the Appellant served on 
active duty (AD) in the Army Reserves National Guard from 
November 1984 to March 1985.  This appeal to the Board of 
Veterans' Appeals (Board/BVA), however, concerns an injury he 
subsequently sustained to his right ankle many years later, 
in September 2004, albeit while still in the National Guard, 
and whether that injury occurred during a qualifying period 
of active military service - either on AD, active duty for 
training (ACDUTRA) or inactive duty training (INACDUTRA), 
such that he could be considered a Veteran for purposes of 
receiving Department of Veterans Affairs (VA) benefits for 
any chronic residual disability.  He also says that he has 
since sustained additional injury to his low back in April 
2005, as a civilian, on account of that right ankle injury in 
service.

In September 2005, the VA Regional Office (RO) in St. 
Petersburg, Florida, determined that his National Guard 
service during that relevant time in question, in September 
2004, was not considered "active military service" to make 
him an eligible Veteran for VA benefits.  The RO reaffirmed 
this decision in June 2006 after a de novo readjudication.

In his June 2006 substantive appeal (on VA Form 9), the 
Appellant requested a hearing at the RO before a Member 
(Veterans Law Judge) of the Board.  This type of hearing is 
often referred to as a Travel Board hearing.  The RO 
scheduled this hearing for May 17, 2007.




FINDINGS OF FACT

1.  When the Appellant sustained the right ankle injury at 
issue, in September 2004, he had been ordered to active duty 
in the National Guard by the Governor of the state of 
Florida, not the President of the United States or Federal 
military, to assist with hurricane relief efforts.

2.  The Appellant therefore did not have qualifying service 
at the time of that unfortunate injury and, consequently, 
cannot be considered a Veteran for purposes of receiving VA 
compensation benefits for any consequent disability involving 
his right ankle or additionally his low back.


CONCLUSION OF LAW

Because he is not considered a Veteran for the specific 
period of service at issue, in September 2004, to the extent 
he is alleging entitlement to service connection for 
residuals of a right ankle injury during that period of 
service, and an additional secondary low back injury as a 
civilian in April 2005, the Veteran has failed to state a 
claim upon which relief may be granted.  38 U.S.C.A. § 101 
(West 2002); 38 C.F.R. §§ 3.1, 3.4, 3.6, 3.7 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Since the Appellant's claim is being denied as a matter of 
law, 
the duty-to-notify-and-assist provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA) do not apply.  See 
Manning v. Principi, 16 Vet. App. 534 (2002) (VCAA has no 
effect on appeal limited to interpretation of law); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).



The VCAA does not apply because the issue presented is solely 
of statutory and regulatory interpretation and/or the 
respective claim is barred as a matter of law in that it 
cannot be substantiated.  See Smith v. Gober, 14 Vet. App. 
227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. 
denied, 537 U.S. 821 (2002).  See, too, VAOPGCPREC 5-2004 
(June 23, 2004).

In his February 2005 informal claim (on VA Form 21-4138), 
September 2005 notice of disagreement (NOD), and June 2006 
substantive appeal (on VA Form 9), the contends he hurt his 
right ankle while on state activation for the Florida 
National [Guard] during the hurricanes in Pensacola, Florida.  
He further contends that he later injured his back in April 
2005, as a civilian, when he fell on his bathtub after his 
right ankle gave out.

Service connection is granted if it is shown a Veteran has 
disability resulting from an injury sustained or a disease 
contracted in the line of duty during active military 
service, or for aggravation during service of a pre-existing 
condition beyond its natural progression.  38 U.S.C.A. 
§§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  Stated 
somewhat differently, to establish entitlement to service 
connection, there must be:  (1) a medical diagnosis of a 
current disability; (2) medical or, in certain cases, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus, i.e., 
etiological link between an in-service injury or disease and 
the current disability.  Hickson v. West, 12 Vet. App. 247, 
252 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).  

Further, disability that is proximately due to, the result 
of, or chronically aggravated by a service-connected disease 
or injury is considered service-connected, and when thus 
established, this secondary condition is considered a part of 
the original condition.  38 C.F.R. § 3.310(a) and (b) (2009).  
In this regard, establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  See, too, Wallin v. West, 11 Vet. App. 
509, 512 (1998) and Velez v. West, 11 Vet. App. 148, 158 
(1998).

When determining service connection, all potential theories 
of entitlement, direct and secondary, must be considered.  
Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  

Eligibility for VA benefits is governed by statutory and 
regulatory law that defines an individual's legal status as a 
Veteran of active military, naval, or air service.  
38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6 (2009).  
In addition, VA laws and regulations provide that certain 
individuals and groups are considered to have performed 
active military, naval, or air service for purposes of VA 
benefits.  38 C.F.R. § 3.7.

The term "Veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released under conditions other than dishonorable.  38 
U.S.C.A. §§ 101(2) and (24) (West 2002); 38 C.F.R. § 3.1(d) 
(2009).  The term "active military, naval, or air service" 
includes active duty, any period of active duty for training 
during which the individual was disabled or died from a 
disease or injury incurred in or aggravated in the line of 
duty, and any period of inactive duty training during which 
the individual was disabled or died from an injury (but not a 
disease) incurred in or aggravated in the line of duty.  
38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6 (2009).

Service in the "Armed Forces" includes that with the "United 
States Army, Navy, Marine Corps, Air Force, and Coast Guard, 
including the reserve components thereof."  38 U.S.C.A. § 
101(10); 38 C.F.R. § 3.1(a), (b), (c) (defining 
"Armed Forces," "Reserve component," and "Reserves").  In 
Allen v. Nicholson, 21 Vet. App. 54 (2007), the Court of 
Appeals for Veterans Claims (Veterans Court) explained that 
the Army National Guard is only a reserve component "while in 
the service of the United States."  10 U.S.C.A. § 10106; 10 
U.S.C.A. § 12401 ("members of the Army National Guard of the 
United States and the Air National Guard of the United States 
are not in active Federal service except when ordered thereto 
under law").  The Court concluded that a member of the 
National Guard can be a member of the federal military or the 
state militia, but can never be a member of both at once.  
Allen, 21 Vet. App. at 57.  

In Perpich v. Department of Defense, 496 U.S. 334, 342 
(1990), the Supreme Court discussed the state and federal 
National Guard systems and stated:

Since 1933 all persons who have enlisted in a 
state National Guard unit have simultaneously 
enlisted in the National Guard of the United 
States.  In the latter capacity they became a 
part of the Enlisted Reserve Corps of the 
Army, but unless and until ordered to active 
duty in the Army, they retain their status as 
members of a separate state Guard unit.

The U.S. Court of Appeals for the Federal Circuit has 
interpreted Perpich to mean that "members of the National 
Guard only serve the federal military when they are formally 
called into the military service of the United States [and 
that a]t all other times, National Guard members serve solely 
as members of the State militia under the command of a state 
governor." Clark v. United States, 322 F.3d 1358, 1366 (Fed. 
Cir. 2003).

Accordingly, a person who is a member of the National Guard, 
performing full-time duty to a State, must be serving under 
authority of 32 U.S.C.A. §§ 316, 502-05 or 10 U.S.C.A. § 2101 
et seq., in order to qualify for "active duty for training" 
or "inactive duty training" status.  38 C.F.R. §§ 3.6(c)(3)-
(4), (d)(3)-(4), 3.7(m), (o); see 32 U.S.C.A. §§ 316 
(President can detail National Guardsmen to train civilians 
at rifle ranges); 502 (requiring drills and field exercises 
for National Guardsmen); 503 (requiring participation in 
field exercises in both field and coast-defense instruction); 
504 (allowing National Guardsmen to participate in schools 
and small arms competitions); 505 (allowing National 
Guardsmen to attend military schools); 10 U.S.C.A. § 2101 et 
seq. (creating and allowing the President to deploy Senior 
Reserve Officers' Training Corps).



Here, during the specific time at issue - September 2004, 
the Board sees the Appellant was ordered by the Governor of 
Florida to perform "State Active Duty" in relief efforts 
for Hurricanes Ivan/Jeanne.  See October 2004 Florida State 
Active Duty Order.  A service treatment record from this 
period of service confirms the Appellant sustained the 
claimed injury to his right ankle, so there is no dispute 
over that.  He acknowledges the additional injury to his low 
back in April 2005 was as a civilian, so not while on AD, 
ACDUTRA or INACDUTRA, although he says it occurred as a 
consequence of the earlier injury to his right ankle during 
his service in September 2004.

But even accepting for the sake of argument these allegations 
as fact, there is no indication that when he injured his 
right ankle in September 2004 the Appellant had been called 
into military service by the President of the United States 
or Federal military (as opposed to the state of Florida), 
either for active duty, active duty for training, or inactive 
duty training.  38 U.S.C.A. § 101(21) - (24); 38 C.F.R. § 
3.6.  His service during this specific time at issue does not 
constitute "active duty" under 38 U.S.C.A. § 101(21)(B), (C), 
(D) or (E), as there is no indication that he served full-
time as a commissioned officer of the Regular or Reserve 
Corps of the Public Health Service, or of the National 
Oceanic and Atmospheric Administration, nor do these records 
reflect that he served as a cadet in any of the enumerated 
military institutions.  The record, instead, clearly reflects 
that Florida State called him into service for the state to 
assist with hurricane disasters afflicting the state.  
Indeed, even he all but readily acknowledges as much.  

To reiterate, there is simply no evidence the Appellant was 
called into service by the Federal (as opposed to State) 
Government during the September 2004 period specifically at 
issue.  As a result, his service with the emergency relief 
operations in Florida in September 2004, although certainly 
commendable, does not qualify as active military service 
because he is not considered a Veteran for that period of 
service.  See Mercado-Martinez v. West, 11 Vet. App. 415, 419 
(1998) (indicating that the fact that a claimant has 
established status as a "Veteran" for other periods of 
service does not obviate the need to establish that he is 
also a "Veteran" for purposes of the period of service at 
issue where the claim for benefits is premised on that period 
of service).  Therefore, the Appellant is not entitled to 
receive VA benefits for any consequent right ankle disability 
incurred during or as a result of that service - including, 
by extension, any additional (secondary) injury to his low 
back in April 2005 as a civilian.

The Board is sympathetic to the Appellant's arguments and 
very appreciative of his service, regardless of the exact 
nature of it.  But, unfortunately, the Board is unable to 
provide a legal remedy.  See Owings v. Brown, 8 Vet. App. 17, 
23 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 
(1992) ("This Court must interpret the law as it exists, and 
cannot 'extend . . . benefits out of sympathy for a 
particular [claimant].'").  Since the Appellant's claim fails 
because of absence of legal merit or lack of entitlement 
under the law, the claim must be denied.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).  


ORDER

Since he is not considered a Veteran for his service in 
September 2004, the appeal to try and establish his 
entitlement to service connection for residuals of a 
right ankle injury sustained during that period of service, 
and for additional secondary injury to his low back in April 
2005, is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


